DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 07/15/2022.
	Claims 1 and 9 have been amended. Claims 17-46 have been/remained canceled. Claims 47-50 are newly added. Claims 1-16 and 47-50 remain pending in the application. 

Response to Amendment

The amendment filed 07/15/2022 has been entered. Claims 1 and 9 have been amended. Claims 17-46 have been/remained canceled. Claims 47-50 are newly added. Claims 1-16 and 47-50 remain pending in the application.
Applicant amendments to the Drawings overcome the objections previously set forth in the Final Office Action mailed on 04/18/2022. The objection is withdrawn based on the amended Drawings.
Applicant amendments to the Specification overcome the objections previously set forth in the Final Office Action mailed on 04/18/2022. The objection is withdrawn based on the amended Specification.
Applicant amendments to the Claims overcome the objections previously set forth in the Final Office Action mailed on 04/18/2022. The objection is withdrawn based on the amended Claims.
Applicant amendments to the claims regarding the 35 USC § 112 (b) rejection overcome the rejection previously set forth in the Final Office Action mailed on 04/18/2022. The rejection is withdrawn based on the amended claims.


Response to Arguments


	Regarding Applicant’s arguments, on page 10-14 of the remark filed on 07/15/2022, on the limitations of independent claim 1: “iv) if the other nodes in the node committee verify the solution, the node is elected to a subcommittee for the node committee, wherein the subcommittee updates the sampler graph; and d) repeating steps b) and c) until a leader committee is determined..;”, arguments are not persuasive. 
Applicant argues on page 10 last paragraph and pages 11-12 of the remarks filed on 07/15/2022 that the cited references fail to expressly or inherently disclose or make obvious the features incorporate if the other nodes in the node committee verify the solution, the node is elected to a subcommittee for the node committee, wherein the subcommittee updates the sampler graph; and d) repeating steps b) and c) until a leader committee is determined. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Loi describes on Page 6 Col. 1 Section A disclosing each sub-committee electing or choosing nodes to be added into the committee based on a consensus. Loi further describes on Page 2 Col. 1 last paragraph the utilization of subcommittees and how nodes are split into the subcommittees based on a verification or yield solution of proof of work. Loi discloses on Page 7 the election process of these nodes based on their identities. Examiner understands the applicant’s perspective, however as the claims are currently written it is difficult for the Examiner to interpret that the subcommittee includes nodes that were elected from a particular committee as the claims are written so broadly. Examiner suggest further amending the claims to define what the subcommittees represent such as which particular committees the applicant is referring to in terms of what makes up the subcommittee.
Applicant further argues on Page 11 last paragraph and Page 12 paragraph 1 that the sampler graph is not disclosed in the Loi et al. prior art reference. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. The specification states on Par. (0060) that a sampler graph may be a bipartite graph that includes two sets of L and R vertices that represent the nodes. Therefore Examiner broadest reasonable interpretation in light of the specification is that a sampler graph equates to a graph that corresponds to node or committee members. Loi teaches on Page 5 Col. 2 paragraph 5 that an Overlay is a fully connected subgraph that contains all nodes or committee members. Examiner suggests further amending the claim to clarify what the sampler graph represents and how it differs from a typical graph. Loi further teaches the sampler graph or overlay is updates on Page 7 Col. 1 paragraph 3 disclosing new members that are added to the committee are broadcast or announced. Loi discloses if two announcements are arrive at the same time they are process in order of each node. This discloses an update of nodes that were not previously in the overlay or sampler graph that are added to the committee membership and thus by announcing or broadcast new nodes that are added the claim limitation is met as new nodes or updated or cycled in the committee. 
Applicant further argues on Page 12 paragraphs 2-4 that Loi does not teach the repeating steps until a leader committee is determined. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Loi describes on Page 9 Col. 1 paragraph 5 the repeating of the protocol/process between all honest committee members. Loi discloses on Page 15 Col. 1 paragraph 1 that key blocks are used for leader elections and  Page 7 Col. 1 Section D disclosing the repeating of the random value and determining of honest members of the committee are performed until a validation is processed. Loi describes on Page 7 Section E that one final check or one final “run” of the algorithm that verifies the random number and nodes is performed before the final broadcast is complete and a leader is elected corresponding to the final committee. Examiner understands the applicant’s perspective but by Loi running the verification a final time or repeating the steps the claim limitation is met. Examiner suggest amending the claims to further define how the process is being repeated as described in the instant application on Par. (0092 and 0095) of the specification describing the repeating of this process done in a period of time corresponding to the end of each epoch or “minimally-expensive reconfiguration protocol based on the cuckoo rule”. This would further define the claim that the repeated steps of the election process would not cause huge overhead and enhance the claims to help prosecution move in a positive direction. Therefore the rejection is maintained.


Claim Objections

Claim 50 are objected to because of the following informalities:

In regards to Claims 50, the applicant recites the limitation “and the random strong is less than a security value.” Should read “and the random string is less than a security value”. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 47-50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claims 47 and 48, the applicant recites the limitation “the nodes”, this is unclear because the nodes have a lack of antecedent basis. This creates confusion as to which nodes the applicant is referring to, if it is the “other nodes” or “plurality of nodes” recited in independent claim 1 or if it is a new embodiment of nodes. The Specification states on Par. (0011) “One embodiment of the invention is directed to a method performed by a node in a computer network including a plurality of nodes, each node having a node  identifier, the method comprising: a) receiving, by the node, node identifiers from other nodes of the plurality of nodes in the computer network; b) determining, by the node, a  5 plurality of node committees in a sampler graph comprising a plurality of nodes,”;. Therefore it will be broadly and reasonably interpreted that the nodes is referring to the plurality of nodes recited in independent claim 1. Examiner suggest amending the claims by replacing “the nodes” with “:the plurality of nodes” or “the other nodes” to recite consistent claim language and to eliminate confusion. 

In regards to Claims 49-50, the applicant recites the limitation “a hash function”, this is unclear because a hash function was already previously recited in independent claim 1. This creates confusion as to which hash function the applicant is referring to. If it is the same hash function from independent claim 1 or if it is a new embodiment of a hash function. The specification states on Par. (0123) “Some embodiments of the invention do not rely on any public-key  infrastructure or any secure broadcast channel, but can use a random oracle for   collision-resistant hash functions. A random oracle can respond to unique queries with  a random response. A hash function can be collision-resistant if it is difficult for a  malicious party to determine two inputs that hash to the same output.”. Therefore it will be broadly and reasonably interpreted that a hash function is referring to the same hash function from independent claim 1. Examiner suggest using the phrase “the” in front of hash function to recite consistent claim language and to eliminate confusion. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 47-48  is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatenable by Loi et al. (“SCP: A Computationally-Scalable Byzantine Consensus Protocol For Blockchains” (Retrieved from IDS), hereinafter referred to as “Loi”)


	Regarding Independent Claim 1 (Currently Amended), Loi teaches a method, performed by a node in a computer network including a plurality of nodes, (see the Abstract), each node having a node identifier, the method comprising: (page 5, left-hand column, Chapter Ill. "SCP Design", section A. "Solution overview", first bullet point: "Committee Formation", first sentence: "virtual identity"; and page 6, right-hand column, fourth paragraph, first sentence: "identity IP"),
a) receiving, by the node, node identifiers from other nodes of the plurality of nodes in the computer network; (page 5, left-hand column, Chapter Ill, section
A, second bullet point: "Committee Overlay Join", first sentence: "In this
step, processors communicate to discover identities of other processors in their
committee");
 b) determining, by the node, a plurality of node committees in a sampler graph comprising nodes, wherein the node is present in a node committee in the plurality of node committees; (page 5, right-hand column, fifth paragraph: "In Step 2, processors join their committees, creating an
overlay. The overlay is a fully-connected subgraph containing all the committee
members");
c) the node, further 
i) generating a random string; (page 6, right-hand column, first
paragraph, third sentence: "a public random string");
ii) performing a proof of work process using the random string and a hash function; ((page 6, right-hand column, first paragraph, second and third sentences: "Let H be a random oracle that acts as a pre-image resistant hash function. As a "seed" for the proof-of-work, we need a public random string"; and second paragraph: "To join a committee, each processor locally searches for a valid nonce that satisfies the following constraint: 0 = H(epochRandomnesslllPIIPKllnonce) < D");
iii) when the proof of work process yields a solution that is acceptable, then broadcasting the solution to all other nodes in the node committee, wherein the other nodes in the node committee verify the solution; and (page 6, right-hand column, fourth paragraph, sixth and seventh sentences: "Once a processor obtains an output that satisfies the constraint, it can use the least significant bitsand the nonce as its solution. If each processor has the computational power to invoke the hash function k times, the number of successes (i.e., the number of identities) is a binomial distribution B(k, p)"; and page 7, left-hand column, third paragraph, first sentence: "The first c identities created in the network broadcast their identities to everyone-these identities are automatically elected to form a special directory committee")
iv) when the other nodes in the node committee verify the solution, the node is elected to a subcommittee for the node committee, (page 7, left-hand column, third paragraph: "The first c identities created in the network broadcast their identities to everyone - these identities are automatically elected to form a special directory committee. All subsequent identities created will contact the directory members to announce their committee membership. Directory members keep track of the
committee membership announcements, and when their list for a committee
reaches size c, they multicast it to all members of that committee ... Committee
members accept any list that is sent by at least c/2 + 1 directories."),
wherein the subcommittee updates the sampler graph; and (see above: "Directory memberskeep track of the committee membership announcements");
 	d) repeating steps b) and c) until a leader committee is determined. ((page
7, right-hand column, section 111.E. "Final Consensus Broadcast"; particularly
second sentence: "A final committee ... is designated")

	Regarding Dependent Claim 2 (Original), Loi further teaches the method of claim 1, further comprising: 
determining, by the node, the sampler graph based upon the node identifiers and a predefined seed,  (Page 5 Col. 2 paragraph 5 “The overlay is a fully-connected subgraph containing all the committee members: sampler graph (overlay associated with subgraph that contains node/committee members)), (Page 5 Col. 1 Section 3 last two paragraphs “the processor its virtual identity and the identity of the committee that it participates in for that epoch.• Committee Overlay .loin. In this step, processors communicate to discover identities of other processors in their committee.”; determining by the node the sampler graph (discovering identities corresponding with the committee overlay)), (Page 6 Col. 2 paragraph 1 “proof-of-work to achieve these goals. Let H be a random oracle that acts as a pre-image resistant hash function. As a "seed" for the proof-of-work, we need a public random string generated at the end of the previous epoch.”; predefined seed (seed for the proof of work corresponding to overlay)), (Page 8 Col. 1 paragraph 1 “to verify that a proof of- work is valid, the user should attach to the solution of the proof-of-work the set of random strings of size at least c/2 I 1 used to generate the seed.”; predefined seed ( generate the seed of the size of at least c/2 | 1))
the sampler graph comprising the plurality of nodes, (Page 5 Col. 2 paragraph 5 “The overlay is a fully-connected subgraph containing all the committee members)
wherein every node determines the sampler graph locally. ( Page 6 Col. 2 paragraphs 2-3 “' To join a committee, each processor locally searches for a valid nonce that satisfies the following constraint: 0 = H(epochRandomnessllIPIIPKllnonce) :SD. D is a predefined parameter in the network which determines how much work a processor has lo <lo lo solves a PoW.”; sampler graph (joining committee corresponding to overlay with all committee members/nodes) is determined locally (locally searches for predefined parameters and PoW)), (Page 5 Col. 1 last two paragraphs “Committee Formation. This step is a local computation each processor, which reveals to the processor its virtual identity and the identity of the committee that it participates in for that epoch.”; determines sampler graph locally (local computation to reveal identities of committee that correspond to overlay and subgraph))

	Regarding Dependent to Claim 3 (Original), Loi further teaches the method of claim 2, wherein the sampler graph is a random bipartite graph with the plurality of nodes and the plurality of node committees. (Page 9; Figure 7 and Page 10 Col. 1 Figure “Epoch time”, Col. 2 Figure “Computational Power” and Number of Committees” (Examiner notes: In the instant application the specification states on Par. (0060) that a bipartite graph includes a two sets of vertices that includes committee information. Therefore it will be broadly and reasonably interpreted that bipartite graph with the plurality of nodes is referring to a table with two sets vertices with information on the nodes and committee members))


	Regarding Dependent Claim 4 (Original), Loi further teaches The method of claim 1, wherein every node in a node committee performs steps i) through iv). (Page 2 Col. 1 last paragraph “Each sub-committee runs a classical byzantine consensus protocol to process a separate set of transactions. To do this partition, SCP leverages proof-of-work used in Bitcoin to i) limit sybil identities in the computational network; ii) securely split the computation nodes in the network into subcommittees. Each committee agrees on one block, consisting of a set of valid transactions. A final committee is designated to combine the outputs of sub-committees into an ordered blockchain data structure.”; every node in a node committee (each sub-committee with corresponding nodes runs a protocol using proof-of-work to validate transactions)), (Page 6 Col. 1 bullet points 1-6; every node in a node committee performs steps i) through iv) (each member of the committee yields a valid solution using proof-of-work and random string))


	Regarding Dependent Claim 5 (Original), Loi further teaches the method of claim 1, wherein the node is a first node, and the solution is a first solution, and the method further comprises: (Page 10 Col. 1 last paragraph “A Merkle tree is essentially a binary hash tree. Each leaf node stores some transaction ID (hash of some transaction). Each internal node stores a hash on the concatenation of its children nodes' values. Thus, Merkle tree allows all transactions to e committed in a single hash value stored by the Merkle root.”; the node is a first node (each leaf node, each internal node)), (Page 5 Col. 2 paragraph 3 “each processor generates an identity consisting of a public key, an IP address and a PoW solution. The public key and the IP address are selected by the processor; the processor must solve a a proof-of-work (PoW) to generate the final component of the identity. Because PoW requires computation, the number of identities that the malicious processors can create is limited, as they control at most 1/3 of the total computational power.”; the solution is a first solution (PoW solution is generated and computed))
 	receiving, by the first node, a second solution from a second node in the node committee;  (Page 3 Col. 2 paragraph 3 “more than k solutions (w.h.p) in a unit of time for each processor. When a processor exhibits a successful solution, it can attach a virtual identity (identified by say a public key).”; second solution (more than k solutions)), (Page 6 Col. 2 paragraph 1-3 “For any choice of nonce, H produces a sufficiently long random output [..] Once a processor obtains an output that satisfies the constraint, it can use the least significant bits and the nonce as its solution.”; receiving a second solution (nonce associated with solution is an output that is obtained))
verifying, by the first node, the second solution; and (Page 8 Col. 1 paragraph 1 “In order to verify that a proof of- work is valid, the user should attach to the solution of the proof-of-work the set of random strings of size at least c/2 I 1 used to generate the seed. Any other user can then verify that these random strings were sent by the final committee members and match the commitments.”; verifying the second solution (verifying proof-of-work associated with solution based on matching)), 
electing, by the first node, the second node to the subcommittee if the second solution is acceptable(Page 4 Col. 1 paragraph 2 “the number of founders elected in each round of Nakamoto consensus makes it insecure - if two blocks arc proposed, the network sec a "fork" or two possible agreement values. Nakamoto consensus rules eventually resolve the ambiguity in subsequent runs when one of the possible hash-chain becomes longest. /\. Longest blockchain is only guaranteed when a protocol run yields a single block, otherwise the network may always have more than one possibility for agreement”; electing by the first node the second node ( number of founders elected in each round corresponding to blocks proposed/agreement on blocks)
(Page 2 Col. 1 last paragraph “split the computation nodes in the network into subcommittees. Each committee agrees on one block, consisting of a set of valid transactions. A final committee is designated to combine the outputs of sub-committees into an ordered blockchain data structure.”; second node to  the subcommittee (split the nodes into sub-committees and each committee agreeing on one block)), (Page 4 Col. 2 paragraph 1 “each honest processor can check the agreed value to satisfy externally-specified constraints C, and accept a solution only if so.”; if the second solution is acceptable (accepts a solution only if))


	Regarding Dependent Claim 6 (Original), Loi further teaches the method of claim 1 further comprising: 
determining, by the node, the leader committee based on the sampler graph, (Page 15 Col. 2 paragraph 6 “the users lo committees in such a way as to ensure that almost all the committees have a majority of honest users (using an adapted version of Feige's leader election algorithm HOJ). A leader is elected at the root of the tree, and then information is propagated down the tree to everyone”; determining the leader committee (a leader is elected corresponding to  users in committee)), (Page 5 Col. 2 paragraph 5 “The overlay is a fully-connected subgraph containing all the committee members (i.e., it is small). A naive solution is for every processor to broadcast its identity and committee membership to everyone;”; based on the sampler graph (overlay containing subgraph with all committee members))
wherein the sampler graph indicates a number of nodes in the sampler graph, and ((Page 5 Col. 2 paragraph 5 “The overlay is a fully-connected subgraph containing all the committee members (i.e., it is small). A naive solution is for every processor to broadcast its identity and committee membership to everyone;”; sampler graph indicates number of nodes (subgraph containing all committee members)), (Page 14 Figure 10; sampler graph ( graph labeled ‘Number of committees’) indicating a number of nodes (nodes corresponding broadcast of number of committees))
wherein the number of nodes in the sampler graph is less than a predefined threshold. (Page 5 Col. 2 Section A paragraph 2 “A committee has a small number of members (e.g., c = 400), and each committee runs a consensus protocol to internally agree on one value. A final committee called the consensus committee is responsible for combining the values selected by the committees, computing a cryptographic digest and broadcasting it to the whole network”; number of nodes in the sampler graph is less than a predefined threshold (small number of member = 400)), (Examiner Notes: In the instant application the specification defined predefined threshold on Par. (0157) as an exact value such a less than or equal to 100. Therefore it will be broadly and reasonably interpreted that a predefined value of a number of nodes corresponds to nodes in a committee that is equal to a small number such as 400))



	Regarding Dependent Claim 7 (Original), Loi further teaches the method of claim 1 further comprising: partitioning, by the node in the leader committee, the plurality of nodes in the computer network to form sharding committees. (Page 15 Col. 2 paragraph 6 “They assign the users lo committees in such a way as to ensure that almost all the committees have a majority of honest users (using an adapted version of Feige's leader election algorithm HOJ). A leader is elected at the root of the tree, and then information is propagated down the tree to everyone.”; by the node in the leader committee (majority of honest users or leaders in each committee, leader is elected)), (Page 2 Col. 1 last paragraph “to partition ( or parallelize) the network into sub-committees, where the number of committees is linear in the total computational power of the network. Each sub-committee runs a classical byzantine consensus protocol to process a separate set of transactions. To do this partition, SCP leverages proof-of-work used in Bitcoin to i) limit sybil identities in the computational network [..] Each committee agrees on one block, consisting of a set of valid transactions. A final committee is designated to combine the outputs of sub-committees into an ordered blockchain data structure.”; partitioning  the plurality of nodes to form sharing committees (partitioning to create subcommittees) associated with each committee that includes honest users or leaders))





	Regarding Dependent Claim 8 (Original), Loi further teaches the method of claim 1, wherein the node identifier is a public key. (Page 5 Col. 2 paragraph 3 “each processor generates an identity consisting of a public key, an IP address and a PoW solution”; node identifier (identities) is a public key (consisting of a public key))

	
	Regarding Dependent Claim 9 (Currently Amended), Loi teaches a node comprising: (Page 10 Col. 1 last paragraph “Bitcoin and existing cryptocurrencies use Merkle tree structure to cryptographically commit a set of transactions in a block [26]. A Merkle tree is essentially a binary hash tree. Each leaf node stores some transaction ID (hash of some transaction). Each internal node stores a hash on the concatenation of its children nodes' values.”; nodes comprising (internal and leaf node))
a processor; (Page 1 Col. 1 Introduction Paragraph 1 “Imagine there are n processors communicating over a distributed network. Up to f of the processors may be malicious or Byzantine [l]. Each processor has a private input bit (0 or l ), and the goal is to ensure that all honest processors agree on the same value, ideally a value that is the input bit for at least one honest processor”; a processor (each processor))
 a memory device; and (Page 12 Col. 2 paragraph 3 “The pTXOuts stored in leaf nodes are sorted in an ascending order if we travel from left to right. Our new block header is illustrated in Figure 5. Typically, our cryptocurrency-specific C will mark a block as valid if: i) all transactions are marked valid by a general check; ii)”; leaf nodes that store))
a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor (Page 15 Col. 1 paragraph 2 “We run the first set of experiments with various computation capacities in the network, e.g., 20 CPU cores, 40 CPU cores and 80 CPU cores. Since the difficulty adjustment for the Po\V happens after a certain number of blocks, e.g, 2016 blocks in Bitcoin, we measure the throughput after the first adjustment happens and the network becomes more stable”; computer readable medium (CPU with computation capacities))
The remainder of the limitations of independent claim 9 recite similar limitations to independent claim 1 and the teachings of Loi address all the limitation discussed in claim 1 and are thereby rejected under the same grounds.

Regarding Dependent Claims 10-16 (Original), Claims 10-16 are computer nodes claims that recite similar limitations to dependent claims 2-8 and the teachings of Loi address all the limitations discussed in claims 2-8 and are thereby rejected under the same grounds.

Regarding Dependent Claim 47 (New), Loi teaches the method of claim 1, wherein at least two thirds of the nodes in the leader committee are non-malicious nodes. (Page 7 Col. 1 paragraph 3 “As with the committees, the directory will have an honest majority, with very high probability (as per Property S2). All the honest identities on the directory will, for each committee, identify the same c members (due to consistent broadcast and a consistent ordering in which the members are processed).”; two thirds of the nodes in the leader committee are non-malicious (the committees will have an honest majority)), (Page 5 Col. 2 paragraph 6 “We ensure that each committee has a majority of honest members, and any (authenticated) Byzantine agreement protocol that requires only a correct majority can be used”; two thirds of then odes in the leader committee are non-malicious (each committee has a majority of honest members)), (Page 6 Col. 2 paragraphs 3-4 “S2. For each committee, the number of honest processors is at least c/2 + 1 at the end of Step 1. • S3. All honest committee members will discover all the other honest committee members in Step 2”; two thirds of then nodes in the leader committee are non-malicious ( each committee the number of honest processors; all honest processors))


Regarding Dependent Claim 48 (New), Loi teaches the method of claim 1, wherein the node identifiers are public cryptographic keys of the nodes. (Page 3 Col. 2 paragraph 3 “When a processor exhibits a successful solution, it can attach a virtual identity (identified by say a public key). Given that the adversary controls at most .f out of the n processors worth of computation power, it can establish k -.f virtual idenlilies per unil Lime. The protocol can thus prescribe a proof-of-work puzzle which admits controllable k to limit sybil identities”; node identifiers are public cryptographic keys (identity of processor/node is a public key)), (Page 5 Col. 2 paragraph 4 “In Step 1, each processor generates an identity consisting of a public key,”; node identifiers are public cryptographic keys (each processor generates an identity consisting of a public key))


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi et al. (“SCP: A Computationally-Scalable Byzantine Consensus Protocol For Blockchains” (Retrieved from IDS), hereinafter referred to as “Loi”) in further view of Rønnow et al. (U.S Pub. No. 20190139047, hereinafter referred to as “Rønnow”)
Regarding Dependent Claim 49 (New), Loi does not explicitly teach the method of claim 1, wherein performing the proof of work process using the random string and a hash function comprises determining of an output of the hash function is less than a security value.
Wherein Rønnow teaches the method of claim 1, wherein performing the proof of work process using the random string and a hash function comprises determining of an output of the hash function is less than a security value. (Par. (0046) “or the next block, and search for a proof-of-work code that covers all the transactions in the set of transactions for the next block. For example, the proof-of-work code may be a numerical value, with which the contents of the next block, that is, the set of transactions, hashes to a value that is less than a threshold. More generally, there may be a target area of an output space of a hash function, wherein the target space need not be in the low end of the target space. The smaller the target area is, the more difficult it is to discover the proof-of-work. Once a miner discovers the proof-of-work, it can publish the block,”; performing proof of work comprises determining an output of a hash is less than a security value (proof of work corresponding to hashes that is less than a threshold or target value))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rønnow within the teachings of Loi to include performing a proof of work with a hash function and random string by determining an output is less than a security value because of the analogous concept of blockchain technologies using a proof-of-work based verification on transactions. Rønnow includes a process of using a security value as a threshold or determination factor to identify whether or not a hash function of random string is valid or not. By identifying if the output is less than a value users within the blockchain network can verify amongst other peers comprised blocks or records from authenticated or valid ones. By having a threshold value used with the performance of a proof of work users can be assured only credible and honest nodes are in interaction and that their confidential data would not be at harm or in jeopardy. 

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi et al. (“SCP: A Computationally-Scalable Byzantine Consensus Protocol For Blockchains” (Retrieved from IDS), hereinafter referred to as “Loi”) in further view of Won et al. (U.S Pub. No. 20180183587, hereinafter referred to as “Won”)

Regarding Dependent Claim 50 (New), Loi does not explicitly teach the method of claim 1, wherein performing the proof of work process using the random string and a hash function comprises determining of an output of a hash of a time stamp, a public key of the node, and the random strong is less than a security value.
Wherein Won teaches the method of claim 1, wherein performing the proof of work process using the random string and a hash function comprises determining of an output of a hash of a time stamp, a public key of the node, and the random strong is less than a security value. (Par. (0020) “This is also referred to as “proof-of-work,” as the process of finding the new hash value is difficult (costly and time-consuming) but easy for others to verify afterward and satisfies certain requirements”; proof of work and hash function)), (Par. (0035) “At step 204, IoT device 100 transmits the random ID and a hash of the public key it generated, i.e., ID/H(PUB_KEY), to installation device 120. As discussed, installation device 120 may be a laptop, tablet, or the like with a blockchain wallet and NVS installed, as well as a network interface to communicate with IoT device 100.”; public key of the node and random string (random ID and hash of public key)), (Claim 8: “The method of claim 1, wherein: the ID is a random value; and the device generates the ID, the public key, and the private key during installation of the device”; random string (random ID corresponding to random value)), (Par. (0005) “generating a blockchain transaction which adds the received ID and hash of the public key as a name and value pair in a name/value storage (NVS).”; determining an output of a hash a hash of a time stamp, a public key of the node, and the random strong is less than a security value (transaction with public key and random ID)), (Par. (0020) “transaction records called blocks, with each block having a timestamp and a link to previous blocks. Illustratively, copies of blockchain 124 and NVS 126 are maintained by blockchain wallet 122 in installation device 120 as well as public blockchain wallet 130 and server 140. At each time period, “miners,” who typically maintain the public block chain wallets, attempt to find a hash value for a new block that is less than a predefined value, given a previous hash value and a hash value of all transactions in the block.”; determining of an output of a hash of a time stamp, a public key of the node, and the random strong is less than a security value (transaction with timestamp, public key and random ID is hashed and checked to see if it is less than predefined value (security value)), (Par. (0028) “the contents of the transaction must be signed by the IoT device owner's wallet private key.”; hash of a timestamp (contents of transaction are signed)), (Par. (0019) “generates a transaction, digitally signed with the blockchain wallet's private key 128, to register ID 106 and the hash of public key 110 as a name-value pair in NVS 126.”; output a hash of a timestamp (transaction with timestamp, public key and random ID digitally signed))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Won within the teachings of Loi to include performing a proof of work with a hash function and random string by determining an output of a hashed timestamp, public key and random string is less than a security value because of the analogous concept of blockchain technologies using a proof-of-work based verification on transactions. Won includes a process in which a hash of the transaction that includes the hash of a timestamp, public key and random ID that is all signed is compared with a security value or target value that is less than a predefined number. This is important because by correlating the output of a hash with an expected output  users in the blockchain can be assured trustworthiness of each node based on the value that is exceed, reaches or below the number. This proves important in identifying compromised or altered transactions from valid ones and enhances the proof-of-work based schemes of the network.


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zamani; Mahdi (U.S Pub. No. 20200252221) “OPTIMIZATIONS FOR VERIFICATION OF INTERACTIONS SYSTEM AND METHOD”. Considered this reference because relates to the inventor and address blockchain nodes and validation based on hashes. 

Struttmann; Christopher Edward (U.S Pub. No. 20170364450) “IMMUTABLE DATASTORE FOR LOW-LATENCY READING AND WRITING OF LARGE DATA SETS”. Considered this application because it relates to node identifier and a sampler graph of nodes in a blockchain network.

Goldfarb; Scott (U.S Pub.  No. 20170364700) “IMMUTABLE LOGGING OF ACCESS REQUESTS TO DISTRIBUTED FILE SYSTEMS”. Considered this application because it addressed proof-of-work and a random string as well as a node identifier used to group blocks in a blockchain system.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497      
                                                                                                                                                                                                  /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496